Darrell Hickman, Justice. This is another case of voluntary school consolidation under Act 445 of 1983. The St. Charles School District Board of Education unanimously resolved to petition the Arkansas County Board of Education to annex the district to the Dewitt School District. The county board correctly read the pertinent section of Act 445 as being mandatory and granted the petition. The appellants, patrons of the St. Charles District, opposed the annexation at the county board hearing and raise the sole issue that before allowing annexation, a finding must be made by the county board that the district proposing voluntary annexation was not in compliance with the minimum standards for accreditation of the Quality Education Act, Act 445. The circuit court found no such requirement and we agree.  The Quality Education Act makes provision for school districts to voluntarily petition to merge with an adjoining district between June 1, 1984 and June 1, 1987. Ark. Stat. Ann. § 80-4609 (Supp. 1985). Those districts that recognize that they cannot comply with the new standards are thereby given a choice to decide with which adjoining district they want to merge. We recently decided that Ark. Stat. Ann. § 80-4609 (c) is mandatory; that once a proper petition is filed pursuant to that section, the county board is without discretion to deny it. Loyd v. Knight, 288 Ark. 474, 706 S.W.2d 393 (1986). Having no reason to deny the petition, the Arkansas County Board of Education properly granted the petition. Affirmed. Purtle, J., not participating.